DETAILED ACTION
The rejection in the previous office action is hereby withdrawn.  New grounds of rejections are discussed herein below.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gobran et al. (US 4,320,036).
	Gobran teaches a method of making lignin-containing phenolic resin (i.e. lingo-novolak resin) by mixing and heating lignin, aromatic alcohol (i.e. phenol) and an aldehyde (formaldehyde) and a catalyst, and heating the mixture.  See col. 4, lines 20-26 and col. 5, last paragraph. The lignin is acid modified wherein the acid includes a carboxylic acid such as formic or acetic acid (col. 2, lines 45-55).  Because Gobran teaches mineral acids as well as carboxylic acids are functionally equivalent as modifiers for lignin, it would have been obvious as a matter of choice to select carboxylic acid as the modifier for the modified lignin.  The acid modifier for the lignin includes acetic acid (col. 2, lines 45-55).  

Claims 1-14, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (US 2006/0078682) in view of Gobran et al. (US 4,320,036).
	Claim 1: McDaniel teaches coated particle comprising a particle and a coating comprising a phenolic resin of aromatic alcohol (i.e. phenol) and aldehyde (McDaniel, 
	Claims 2 and 3:  McDaniel teaches the particle including sand, mineral fibers, ceramic, glass, metal bead, bauxite or walnut hull (McDaniel, para. 0034 & 0039), and porous ceramic or porous polymer (McDaniel, para. 0052, 0054-0055). 
	Claim 4: The particle has a 25/52 mesh size (McDaniel, para. 0106) which falls within the claimed range of 8-140 mesh.  
	Claims 5-10: Gobran teaches aromatic alcohol in the phenolic resin includes phenol, bifunctional phenol such as cresols, and trifunctional phenols such as resorcinol and xylenol (Gobran, col. 5, lines 41-44).
	Claims 11-12: Gobran teaches aldehyde compound comprises formaldehyde or paraformaldehyde (Gobran, col. 5, lines 45-47).  
	Claims 13-14: Gobran teaches plant-based lignin includes hardwood, softwood or any biomass source (Gobran, col. 2, lines 14-24 and col. 6, line 52-67).
	Claim 16: Gobran teaches the lignin being acid modified wherein the acid includes a carboxylic acid such as acetic acid (col. 2, lines 45-55). 

	Claim 21:  Gobran teaches the lignin being acid modified wherein the acid includes a carboxylic acid such as acetic acid (col. 2, lines 45-55). 

Prior Art References of Record.
Other references, not applied in the rejection, are considered relevant to the claimed invention as follows:  Doering (US 5,202,403) teaches lignin-containing phenolic resin.  Nakagame et al. (Biotech. & Bioeng., Vol. 108, No. 3, March 2011) tests a variety of known carboxylic acid-modified lignin in which the carboxylic acid functional group is known to “improve enzymatic hydrolysis”, “alleviate non-productive binding of cellulose to lignin” and/or “maximize the use and value from the original biomass feedstock.  

Response to Arguments
Applicant’s arguments filed December 31, 2020 have been considered but are deemed moot in view of the new grounds of rejections discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

April 16, 2021